DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/511,954, was filed on July 15, 2019, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of March 24, 2021.
Claims 1, 2, 5-7, 10-15, 18-20, and 23-28 are pending, of which claims 1, 14, and 19 are independent.
In the most recent amendment, independent claims 1, 14, and 19 were amended. Claims 29-31 were cancelled. Claims 3, 4, 8, 9, 16, 17, 21, and 22 were previously cancelled.  No new claims were added.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10, 14, 15, 18-20, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080179394 A1 to Dixon et al. (“Dixon”, Eff. Filed on Jan. 30, 2007. Published on Jul. 31, 2008) in view of US 10,354,251 B1 to Gailloux et al. (“Gailloux”, Eff. Filed Jul. 26, 2013. ). 
In regards to claim 1, Dixon discloses the following: 
1. (Currently Amended) A computer-implemented method for obtaining payment using real-time risk based analysis:
receiving information for a payment account of a user of a transit system from a reader provided at an entry point of the transit system, wherein the reader receives the information for the payment account from a payment device of the user, 

(See Dixon, Fig.3 and  para. [0042]: “Referring now to FIG. 3, a FIPPD 130 can be used in a scheme to conduct a transaction within an open access system 300. Implementation of an access fare application does not allow the opportunity for the payment transaction to go on-line to the issuer 170 for an issuer validation (e.g., authorization) at the time of the transaction as would occur with the merchant 140, such as a retail merchant. ... .For example, buses are on the road and may not have wireless or other communication systems to allow real-time dialogue with any other systems outside of the bus. Consequently, one implementation combines a scheme of processes to conduct a fare transaction, such as has been illustrated in FIG. 3.”)

(See Dixon, para. [0043]: “For example, a rider may present the FIPPD 130 at the transit POS having the transit reader 220. The transit reader 220 can capture from the FIPPD 130 financial institution account information, such as Magnetic Stripe Data (MSD), in an off-line mode (e.g., without communicating with the payment processing system 180). The transit reader 220 may read all of a track data, or just part of the track data such as a primary account number (PAN) associated with the FIPPD 130. The track data, along with other transaction information, such as the time of day and the location of the transit POS 240, can be transmitted to the transit central computer 270 via the transit private network 260. At this point, however, the fare value may not be known. Nevertheless, the consumer is given access to the transit facility.”)

wherein the reader is in communication with a transit payment system;

(See Dixon, para. [0043]: “For example, a rider may present the FIPPD 130 at the transit POS having the transit reader 220. The transit reader 220 can capture from the FIPPD 130 financial institution account information, such as Magnetic Stripe Data (MSD), in an off-line mode (e.g., without communicating with the payment processing system 180). The transit reader 220 may read all of a track data, or just part of the track data such as a primary account number (PAN) associated with the FIPPD 130. The track data, along with other transaction information, such as the time of day and the location of the transit POS 240, can be transmitted to the transit central computer 270 via the transit private network 260. At this point, however, the fare value may not be known. Nevertheless, the consumer is given access to the transit facility.”)

communicating the information for the payment account to a risk analysis processor via the transit payment system, wherein the risk analysis processor is in communication with a payment network, 
and wherein the risk analysis processor calculates the risk score by:
…
communicating the risk score for the user to the transit payment system;
determining whether the user is a high risk based on by comparing the risk score to a predetermined risk threshold; and

(See Dixon, para. [0046]: “Once the fare value is derived, the transaction can be processed in communication with the payment processing system 180 as would a standard on-line retail transaction with the merchant 140. The fare value can be transmitted to the payment processing system 180 via the on-line network 310. Once transmitted, the fare value can be authorized, cleared and settled—as described for the payment system 100—with the merchant 140.”)

(See Dixon, para. [0050]: “The transit agency may also place a consumer device on a white list or black list based on a transmission originating from the payment processing system 180, such as a response to an issuer validation request. For example, the transmission may have included a notification from the issuer 170 that there has been a declined transaction involving the FIPPD 130 in the past or that the payment processing system's 180 risk assessment on the FIPPD 130, the transit system may use compared to the risk assessment to a transit toleration threshold for risk such that the transit agency may wish to place the FIPPD 130 on the negative list if the threshold is transgressed. Other responses to the issuer validation request may be a balance check response, a credit score response, an authorization response, or a combination thereof.”)

in response to a determination that the user is a high risk,
requiring payment or payment authorization from the user via the transit payment system before the user exits the transit system;



(See Dixon, para. [0046]: “Once the fare value is derived, the transaction can be processed in communication with the payment processing system 180 as would a standard on-line retail transaction with the merchant 140. The fare value can be transmitted to the payment processing system 180 via the on-line network 310. Once transmitted, the fare value can be authorized, cleared and settled—as described for the payment system 100—with the merchant 140.”)

receiving payment authorization from the user from a point of sale device at an exit point of the transit system; and
communicating the payment authorization to a payment processor in communication with the transit payment system to initiate a payment transaction using the payment account of the user. 

(See Dixon, para. [0019]: “After the consumer has received the good or service, the transaction value can be calculated at the central server based on predetermined rules and/or policies. Once calculated, the central server may conduct an on-line transmission of the calculated transaction value to a payment processing system, such as a credit card payment system, so that the merchant can collect the calculated transaction value from one or more members of the payment processing system.”)

determining a risk score for the user by using the one or more parameters, wherein the one or more parameters include cross border transactions involving the payment account of the user within a time period, a first deny list for the transit system, and a second deny list for a second transit system, wherein the first deny list includes a list of transit users of the transit system who have defaulted on payment, and wherein the second deny list includes a list of second transit users of the second transit system who have defaulted on payment;

It is noted that in the above features, “one or more parameters” are written as alternative limitations; to anticipate or render obvious such limitations, so only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
	Dixon discloses a “black list” that is equivalent to the claimed “a first deny list for the transit system”:
(See Dixon, para. [0050]: “The transit agency may also place a consumer device on a white list or black list based on a transmission originating from the payment processing system 180, such as a response to an issuer validation request. For example, the transmission may have included a notification from the issuer 170 that there has been a declined transaction involving the FIPPD 130 in the past or that the payment processing system's 180 risk assessment on the FIPPD 130, the transit system may use compared to the risk assessment to a transit toleration threshold for risk such that the transit agency may wish to place the FIPPD 130 on the negative list if the threshold is transgressed. Other responses to 

However, under a conservative interpretation of Dixon it may be determined that Dixon fails to disclose the following features. In contrast, Gailloux does disclose these features:
and wherein the risk analysis processor calculates the risk score by:
communicating with the payment network to obtain data for one or more parameters, 

(See Gailloux, col. 11, lines 40-49: “In addition to address information, the risk level may be based on the payment history and account status. The risk level assigned by the telecommunication server may be transmitted to the transaction processor for consideration in an approval process for the electronic commerce transaction. In certain embodiments, the risk level is a numeric value that influences a rate charged to process the electronic commerce transaction. The risk level may increase based on changes in location patterns, communication patterns, or payment patterns of the wireless device.”)

(See Gailloux, col. 11, line 50 to col. 12, line 11: “The risk level may be based on any combinations of factors that increases or decreases the risk for the corresponding electronic commerce transactions. The following are exemplary factors and are not meant to be exhaustive.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in Dixon’s disclosure of an “open access system 300” (See Dixon’s para. [0042] with Gailloux’s “method for assigning risk levels to electronic commerce transactions”, with, because of Dixon’s disclosure in para. [0050] regarding the payment processing system’s risk assessment: 
“The transit agency may also place a consumer device on a white list or black list based on a transmission originating from the payment processing system 180, such as a response to an issuer validation request. For example, the transmission may have included a notification from the issuer 170 that there has been a declined transaction involving the FIPPD 130 in the past or that the payment processing system's 180 risk assessment on the FIPPD 130, the transit system may use compared to the risk assessment to a transit toleration threshold for risk such that the transit agency may wish to place the FIPPD 130 on the negative list if the threshold is transgressed.” 

Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, 
2.    The method of claim 1, wherein the transit system is a toll road, a rail line, or a bus line.

The transit facility may be a subway, a bus, a ferry, a trolley, a hover craft, a train, and other forms of transportation as are typically found within a transit system. Steps 410 to 440 may occur off-line within a short period of time such as less than about one second or over a period of time not exceeding the access period (e.g., 300 ms). Steps 410 through 440 repeat as respective riders interact with the transit POS 240.”)

In regards to claims 3 and 4, these claims are cancelled.  
In regards to claim 5, Dixon discloses the following: 
5.    The method of claim 1, wherein the reader is a radio-frequency identification (RFID) reader.

(See Dixon, para. [0029]: “Thus, such portable payment devices may effectively be presented in the proximity of a portable payment device reader or terminal. A smart chip is a semiconductor device that is capable of performing most, if not all, of the functions of a smart card, but may be embedded in another device. Such contactless devices typically communicate with the portable payment device reader or terminal using RF (radio-frequency) technology, wherein proximity to an antenna causes data transfer between the portable payment device and the reader or terminal..”)

In regards to claim 6, Dixon discloses the following: 
6.    The method of claim 1, wherein the payment device is a transaction card.

(See Dixon, para. [0028]: “Implementations facilitate the payment and collection of transactions using a financial institution portable payment device (FIPPD) such as a contactless card or a smart chip embedded in a mobile device such as a cellular telephone.”)

In regards to claim 7, Dixon discloses the following: 
7.    The method of claim 1, wherein the information for the payment account for the user includes one or more of a user name, a payment account number, an expiration date, an address, a zip code, a tokenized payment account number, and a card issuer.

(See Dixon, para. [0031]: “The issuer validation request message can be sent from the POS terminal located at a merchant to the merchant's acquirer, to a payment processing system, and then to an issuer. An “issuer validation request message” can include a request for issuer validation to conduct an electronic payment transaction. It may include one or more of an account holder's payment account number, currency code, sale amount, merchant transaction stamp, acceptor city, acceptor state/country, etc.”)

In regards to claims 8 and 9, these claims are cancelled.  
In regards to claim 10, Gailloux discloses: 
10.    The method of claim 1, wherein the one or more parameters include transactions involving the payment account and authorization status of the payment account within the time period, abnormal payment transactions involving the payment account within the time period, or peak payment account usage based on historical data.

(See also Gailloux, col. 10, lines 4- 16: “Based on whether deviations from aggregated account data are identified coinciding to the time period of the electronic commerce transaction, the carrier 

The Examiner interprets that Gailloux’s “deviations from aggregated account data” correspond to the claimed “abnormal payment transactions”

In regards to claims 14 and 19, they are respectively rejected on the same grounds as claim 1. 
In regards to claims 15 and 20, they are rejected on the same grounds as claim 2. 
In regards to claims 16 and 17, these claims are cancelled.  
In regards to claims 18 and 23, they are rejected on the same grounds as claim 10. 
In regards to claims 21 and 22 these claims are cancelled.  
In regards to claim 25, it is rejected on the same grounds as claim 19. 
In regards to claim 26, 
26.    (Previously Presented) The method of claim 1, wherein the payment processor communicates with an acquiring bank to process the payment transaction.

(See Dixon, para. [0019]: “After the consumer has received the good or service, the transaction value can be calculated at the central server based on predetermined rules and/or policies. Once calculated, the central server may conduct an on-line transmission of the calculated transaction value to a payment processing system, such as a credit card payment system, so that the merchant can collect the calculated transaction value from one or more members of the payment processing system.”)

In regards to claim 27, 
27.    (Previously Presented) The method of claim 1, wherein each of the one or more parameters is given the same weight.

(See Gailloux, col. 11, line 50 to col. 12, line 11: “The risk level may be based on any combinations of factors that increases or decreases the risk for the corresponding electronic commerce transactions. The following are exemplary factors and are not meant to be exhaustive.”)

Examiner interprets that giving each parameter an equal weight is an obvious design choice.

In regards to claim 28, 
28.    (Previously Presented) The method of claim 1, wherein each of the one or more parameters is given a different weight.

(See Gailloux, col. 11, line 50 to col. 12, line 11: “The risk level may be based on any combinations of factors that increases or decreases the risk for the corresponding electronic commerce transactions. The following are exemplary factors and are not meant to be exhaustive.”)

Examiner interprets that giving each parameter a different weight is an obvious design choice.

Claims 11, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Gailloux as applied to independent claims 1, 14, and 19 above, and further in view of US 2009/0307028 A1 to Eldon (“Eldon”, Eff. Filed. Feb. 6, 2006, Published Dec. 10, 2009). 
In regards to claim 11, under a conservative reading of Dixon and Gailloux, neither discloses the following claimed features: 
11.    The method of claim 10, wherein the historical data includes increased use of the payment account on pay-day or end of the month payments.

In contrast, Eldon does disclose these features:
	(See Eldon, para. [0035]: “In one embodiment of the method according to the invention, said information further comprises environment induced events, comprising system and/or calendar induced events. Thus, the stability of the method and system is increased, and the reliability of the determined behaviour profile is increased, based on further information concerning system induced events, e.g. system down times, system maintenance periods, system updates, etc, and calendar induced events, e.g. the determination of the behaviour profile is able to distinguish fraud related sale during a low season, e.g. near the end of the month, and during a high season, e.g. the days before Christmas, the days after Thanksgiving in the US, during a promotional week etc, because the number of items being bought would vary substantially accordingly, and such natural variation would not indicate any type of fraud.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine Dixon and Gailloux’s method open payment system for mass transit, using risk analysis, with Eldon’s method of fraud detection that distinguishes between “low season” and “high season”, because Gailloux’s col.10, lines 4-16 uses “deviations from aggregated account data” to calculate the risk score.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 12, under a conservative reading of Dixon and Gailloux, neither discloses the following claimed features: 
12.    The method of claim 10, wherein the time period is six months.

The Examiner interprets that setting the time period of six months for “transactions involving the payment account and authorization status of the payment account”, for determining the user’s risk score, is an arbitrary design choice.  Also, a “time period” is inherent to Eldon’s “low season” and “high season”.
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine Dixon and Gailloux’s method open payment system Eldon’s method of fraud detection that distinguishes between “low season” and “high season”, because Monk’s col.4, lines 30-64 uses “abnormal transactions” as “negative history factors”.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 24, it is rejected on the same grounds as claim 12. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Gailloux as applied to independent claim 1 above, and further in view of Official Notice. 
In regards to claim 13, 
13.    The method of claim 1, wherein performing the risk analysis further comprises, using an application programming interface (API) to calculate the risk score for the user.

The Examiner interprets that it is old and well known to use application programming interface (API) to create applications that interact with a given operating system and/or programming environment.  
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine Dixon and Gailloux’s method open payment system for mass transit, using risk analysis, with an application programming interface (API), to the credit card company’s risk application that calculates the risk score for the user, because the use of an API an old and well known way to create an interface to an existing computer application.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Amendments
Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. §101 rejection of all pending claims 1, 2, 5-7, 10-15, 18-20, and 23-28 is withdrawn.  
First, the Examiner interprets that the following features are analogous to Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG): 
determine a risk score for the user by using the one or more parameters, wherein the one or more parameters include cross border transactions involving the payment account of the user within a time period, a first deny list for the transit system, and a second deny list for a second transit system, wherein the first deny list includes a list of transit users of the transit system who have defaulted on payment, and wherein the second deny list includes a list of second transit users of the second transit system who have defaulted on payment;

The Example 42 of the 2019 PEG can be found at: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf
In the analysis of Example 42, it was held to be patent eligible subject matter according to Step 2A - Prong 2 of the Alice/Mayo test: Integrated into a Practical Application? 
The first claim in Example 42 was held to be integrated into a practical application, because the claim recites a combination of elements additional to the abstract idea, including: 
storing information, 
providing remote access over a network, 
converting updated information that was input by a user in a non-standardized form to a standardized format, 
automatically generating a message whenever updated information is stored, and 
transmitting the message to all of the users. 

The first claim in Example 42 as a whole has been interpreted as integrating the method of organizing human activity into a practical application: 
Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).

By analogy, the additional elements in the independent claims of the present application recite a specific improvement over prior art systems by allowing transit payment systems to receive information (first deny lists) in real time from a first transit system and from a second transit system, and then in response to a determination that the user is a high financial risk (of not paying the transit system), to require and receive payment authorization from the user before the user exits the transit system, initiate a payment transaction using the payment account of the user, and then causing a gate at the exit point to be opened upon completion of the payment transaction. 
Thus, the claim is eligible because it is not directed exclusively to the recited judicial exception (abstract idea) of determining a financial risk score for a transit system user. 
Furthermore, the Examiner interprets that the features recited in independent claims 1, 14, and 19 is analogous to the claims in Diamond v. Diehr, 450 U.S. 175 (1981), enough to overcome the 35 U.S.C. §101 rejection
The independent claims 1, 14, and 19 specify an end result “upon completion of the payment transaction” of “causing a gate at the exit point [of the transit system] to be opened”. 
Therefore, the Examiner interprets that the features recited in independent claims 1, 14, and 19 as analogous to the claims in Diamond v. Diehr, 450 U.S. 175 (1981).  
In Diamond v. Diehr, sensors are used to obtain temperature data from a rubber mold. The temperature data is then fed into a computer, which uses an algorithm (that includes the Arrhenius equation) to calculate when to open the rubber mold, and then the rubber mold is opened based on this result. 
The present application, if the user is determined as “high [financial] risk”, then system receives payment authorization from the user from a point of sale device at an exit point of the transit system, and then initiates a payment transaction, using the payment account of the user. Then, the “high risk” user is compelled to initiate a payment to the transit system at an exit point of the transit system, and the end result “upon completion of the payment transaction” is “causing a gate at the exit point [of the transit system] to be opened”. 
This is analogous to the opening of the rubber mold in Diamond v. Diehr in that there is a physical “transformation”.  Therefore, the claims would be patent eligible under the old “machine-or-transformation test” for 35 USC § 101 subject matter eligibility.
Under the new “Alice/Mayo two-part test” for 35 USC § 101 subject matter eligibility, the “machine-or-transformation test” is an important clue to eligibility. But it is not a separate test for eligibility. Instead, it is considered as part of the "integration" determination or "significantly more" determination articulated in the Alice/Mayo test. (See MPEP § 2106, part (I)).
In regards to Step 2B of the Alice/Mayo analysis (the “significantly more than the abstract idea” determination), the Examiner holds that these claimed features in the independent claims are directed to significantly more than the abstract idea of risk calculation (by reciting “causing a gate at the exit point to be opened upon completion of the payment transaction”), and that therefore the amended independent claims overcome the 35 USC § 101 rejection.. 

Re: Claim Rejections - 35 USC § 103
In regards to the 35 U.S.C. §103 rejection of claims 1, 2, 5-7, 10-15, 18-20, and 23-28, Applicant's amendments to the claims necessitated the new grounds of rejection presented in this Office action. 
In regards to the following amendments to the independent claims 1, 14, and 19:
determining a risk score for the user by using the one or more parameters, wherein the one or more parameters include cross border transactions involving the payment account of the user within a time period, a first deny list for the transit system, and a second deny list for a second transit system, wherein the first deny list includes a list of transit users of the transit system who have defaulted on payment, and wherein the second deny list includes a list of second transit users of the second transit system who have defaulted on payment;

It is noted that in the above features, “one or more parameters” are written as alternative limitations; to anticipate or render obvious such limitations, so only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Dixon discloses a “black list” in para. [0050] that is equivalent to the claimed “a first deny list for the transit system”, therefore one of the claimed alternatives is disclosed in Dixon.
The Examiner proposes to the applicant to amend the independent claims to recite “determining a risk score for the user by using at least the following parameters”.

Conclusion
The following reference has been made of record, but Is not cited in any of the rejections: 
US 2019/0197616 A1 to Dogin et al.  See para. [0130]:

[0130] One or more embodiments, as noted, make use of the TMIP 795. Aspects of one or more embodiments can advantageously be carried out on the TMIP, which is typically already carrying out risk and/or velocity checks and is already in high-speed communication with the transit platform. In some cases, the TMIP carries out the check via an application programming interface (API) and immediately feeds corresponding data to the transit platform 704, which ultimately makes the decision whether to open the fare gate/turnstile. In one or more embodiments, the TMIP communicates with the AFM platform and queries a global hotlist; if desired, communication can be had with the warehouse 2062. Of course, in one or more embodiments, the AFM runs on the TMIP. Other embodiments can use different approaches to splitting functionality between the TMIP and platform 704. In some cases, the transit platform 704 receives the transaction from the fare gate/turnstile and passes same to the TMIP for scoring and/or a list lookup (e.g., whitelist, blacklist, or "hot" list). The transit platform 704 may also check to determine if a presented device is on the locally-housed negative list of the platform 704. The TMIP undertakes scoring; for example, via a direct connection which bypasses the acquirer for speed. An approval or decline is returned. In some instances, the TMIP will check against a global hotlist and if found thereon, will not send for authorization but will return a decline to the platform 704 (lost/stolen) and the platform in turn will send a decline message to the turnstile. Furthermore with regard to bypassing the acquirer, the transit platform 704 may communicate with the TMIP, which can have a local list not requiring further network access, or, in another aspect, the TMIP can access a central data warehouse such as 2062, but without going through the acquirer.

US 10,049,363 B2 to Monk.  See col. 1 line 50 to col. 2, line 10:

The risk score may be determined by a transit server based at least in part on a usage history of the transit account. The risk score may be indicative of a likelihood of default associated with the transit account. The method may also include receiving one or more lists from the transit server. The one or more lists may include a positive list, a negative list, or both. The positive list may include a first plurality of account identifiers associated with transit accounts in good standing. The negative list may include a second plurality of account identifiers associated with transit accounts in poor standing. The method may further include determining whether the token is associated with an account represented by one of the first plurality of account identifiers or one of the second plurality of account identifiers. A determination, based at least in part on the risk score or the determination of the association of the token, may be made as to whether to grant a user of the fare media access to the transit system. The method may also include communicating to the transit server information related to the determination of whether to grant access. The method may further include granting the user access to the transit system.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 5, 2021